Citation Nr: 0617279	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for interstitial lung 
disease due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision that denied service 
connection for interstitial lung disease due to asbestos 
exposure.  The veteran testified before the Board in May 
2006, and the Board advanced the case on the docket.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  


FINDINGS OF FACT

The veteran does not currently have a lung disorder that 
involves any asbestos-related disease.


CONCLUSION OF LAW

Claimed lung disease due to asbestos exposure was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005); Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, 7.21 (Jan. 31, 1997); VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in January 2002; a 
July 2002 rating decision; and a statement of the case in 
January 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (a May 2005 supplemental statement of the 
case).  

In addition, all relevant, identified, and available evidence 
has been obtained, including a VA examination, and VA has 
notified the appellant of any evidence that could not be 
obtained.  The veteran has also submitted a one-page report 
from a private doctor dated in April 1998.  But despite a 
January 2004 VA request for the veteran to authorize release 
of any records from this provider, the veteran has stated 
that he has no additional evidence to submit.  Moreover, in 
testimony, he has clarified that the particular doctor saw 
him only once.  The duty to assist is not a one-way street.  
"If a veteran (appellant) wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran contends that he currently has a lung disorder 
that is due to asbestos exposure in his active service with 
the United States Navy on board the USS Cabot and USS Bataan.  
He states that he wore an asbestos suit as a firefighter and 
that he also helped paint the USS Bataan in drydock.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be presumed for certain chronic 
diseases, including arthritis, manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  This determination is based on 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance for claims involving asbestos exposure 
residuals, VA has several guidelines for compensation claims 
based on asbestos exposure, as published in Department of 
Veterans Benefits Circular 21-88-8 (May 11, 1988) (DVB 
Circular).  The DVB Circular was subsequently rescinded but 
its basic guidelines were published in the Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, 7.21 (Jan. 31, 1997) and have since been 
revised again in a rewritten version of M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

The Board must follow development procedures applicable 
specifically to asbestos-related claims.  Ashford v. Brown, 
10 Vet. App. 120, 124-125 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service and/or post-
service occupational or other asbestos exposure, and whether 
there is a relationship between asbestos exposure and the 
claimed disease.

The guidelines state that asbestos particles have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
The guidelines state that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  They note that persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.

The guidelines note that occupations involving asbestos 
exposure include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
During World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  The asbestos exposure may be brief (as little as a 
month or two) or indirect (bystander disease).

The guidelines also state that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease and signs 
and symptoms such as dyspnea on exertion, end-respiratory 
rales over the lower lobes, compensatory emphysema, clubbing 
of the fingers at late stages, and pulmonary function 
impairment and cor pulmonale that can be demonstrated by 
instrumental methods.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre- 
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease. 

The pertinent parts of the guidelines on service connection 
in asbestos-related cases are not substantive rules, and 
there is no presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-
2000 (Apr. 13, 2000), 65 Fed. Reg. 33,422 (May 23, 2000).

The veteran's service medical records reflect no complaint of 
or treatment for a lung disorder.  The sole mention of any 
airway problems was in 1948, when he was treated for a 
deviated nasal septum and associated residuals that the 
veteran sustained in a football injury four years earlier 
(that is, prior to service).  

The veteran states that he was first treated for a lung 
disorder in 1998 when he consulted with an attorney after 
reading a newspaper ad.  That attorney sent the veteran to a 
doctor who diagnosed interstitial lung disease consistent 
with asbestos-related disease.  According to that April 1998 
report, an X-ray of the veteran's lungs showed parenchymal 
abnormalities consistent with pneumoconiosis.  The diagnoses 
were interstitial lung disease and pleural thickening/pleural 
plaques consistent with asbestos exposure and asbestos-
related disease.  But notably, despite this diagnosis and 
consultation with a private attorney, the veteran did not 
seek further treatment for the condition from the diagnosing 
doctor or from any other doctor.  

The veteran also states that he was not exposed to asbestos 
in his post-service occupation as a "bowman" who drove 
trucks for a steel manufacturing company between 1968 and 
1985.  However, on VA examination in January 2004, he also 
stated that he had been involved in digging ditches, making 
concrete, block construction, and laying pipes or pipelines.  

Most significantly, there is no mention of asbestosis or of 
asbestos-related lung disease in any of the veteran's recent 
VA medical records since 2000.  He has been treated 
occasionally for coughs, flus, bronchitis, pharyngitis, and 
upper respiratory infections of bacterial origin, such as in 
December 2001, January 2003, and December 2003-January 2004.  
In January 2003, he also indicated that he had quit smoking 
in 1989 after having smoked two and a half packs per day for 
25 years.  He was also treated for sinusitis in January 2001. 

Indeed, an August 2000 VA X-ray showed clear lungs with no 
pneumothoraces or pleural effusions, and his lungs were clear 
to auscultation in January 2001 when he was seen for 
sinusitis.  Also, on treatment in December 2003 for suspected 
influenza and to rule out pneumonia, a VA X-ray of the 
veteran's chest showed clear lungs and no evidence of active 
disease in the last few months.  

The most unfavorable evidence is a January 2004 VA 
respiratory examination.  The veteran complained of 
productive cough and occasional dyspnea on exertion, but he 
denied any history of asthma.  He reported that after service 
he drove trucks and operated a back-hoe for a steel 
manufacturer and that he also did some general construction 
work involving ditch-digging, making concrete, block 
construction, and pipelines.  Objectively, his lung sounds 
were clear to auscultation.  The diagnosis was chronic 
obstructive pulmonary disease but no evidence of asbestosis.  
Also, on pulmonary function testing, the spirometry was 
normal with no significant bronchodilator response, and lung 
volumes and diffusing capacity were normal.  

In short, aside from the solitary diagnosis of interstitial 
lung disease in April 1998, all the remaining evidence shows 
no such disease.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board 
finds the more recent evidence, including VA X-rays, clinical 
records, and the January 2004 VA examination to be more 
probative because they specifically discussed clinical 
findings and symptoms.  Also, the veteran has not produced 
any additional evidence surrounding the April 1998 non-VA 
report and states consistently that he was not treated 
thereafter by the doctor who diagnosed interstitial lung 
disease for a private attorney's firm.  

In light of the January 2004 VA examination and recent VA 
medical records, the Board need not address the subissues of 
the veteran's exposure to asbestos in service or VA's 
development of the case in accordance with the procedural 
guidelines in M21-1 or M21-1 MR.  A remand would serve no 
useful purpose, since none of the medical evidence since the 
April 1998 non-VA doctor's report submitted by the veteran 
has definitively found any evidence of asbestos-related lung 
disease.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to legal requirements does 
not dictate unquestioning, blind adherence in face of 
overwhelming evidence in support of result in a particular 
case; such adherence unnecessarily imposes more burdens on VA 
with no benefit to veteran).

The veteran has submitted various articles and treatises 
describing asbestos-related diseases and the types of suit 
that he wore in service as a firefighter.  However, none of 
this evidence addresses the crucial problem in this case, 
that is, the evidence that the veteran does not currently 
have a diagnosis of asbestos-related lung disease.  Moreover, 
those articles are general and do not bear specifically on 
the veteran's particular case.  

The Board is also mindful of the veteran's belief that he now 
has asbestos-related lung disease that is due to various 
aspects of his active naval service, including the suit worn 
as a firefighter.  However, the veteran personally does not 
have the required expertise to render a competent medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In sum, the weight of the credible evidence demonstrates that 
the veteran did not develop lung disease as a result of his 
active service or any asbestos exposure in service.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a lung disease due to asbestos 
exposure is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


